DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detecting component and oil mist generator, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first motor" and “the second motor” in line 8.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-10, and 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morimura (US20170326701) in view of Boelkins (US20200039016).
Regarding claim 1, Morimura teaches an external cooling MQL manipulator comprising: a suspension structure (See modified Fig. 2); a robot arm (20) (See Fig. 2), comprising a connecting rod (42a, 42b) and an oil ejecting rod (42c), wherein one end of the connecting rod is rotatably connected to the suspension structure (See Fig. 2 and paragraph 0038 , and the other end of the connecting rod is rotatably connected to the oil ejecting rod (See Fig. 2 and paragraph 0038 describing the connection); a nozzle (46) is provided on a free end of the oil ejecting rod (42c) (See Fig. 2 and paragraph 0041 describing the nozzle 46); a controller (34) and a detecting component (See paragraph 0011 describing multiple end effectors that act on a target, which can be used to detect information, as described in paragraph 0039), wherein the controller is electrically connected to the first motor (44a) and the second motor (44c) (See Fig. 2 and See paragraph 0038 describing the controller 34 controlling the first 44a and second motor); and the detecting component is electrically connected to the controller and is configured to detect a processing condition (See paragraph 0039 describing the detecting component used to detect a processing condition); wherein a first motor is provided on the suspension structure (See modified Fig. 2 depicting the first motor on the suspension structure); the first motor 44a) is in transmission connection with the connecting rod (42a, 42b) and is configured to drive the connecting rod (42a, 42b) to rotate (See Fig. 2 and paragraph 0038 describing the connection); a second motor (44c) is provided at a joint between the connecting rod (42a, 42b) and the oil ejecting rod (42c) and is configured to drive the oil ejecting rod to rotate (See Fig. 2 and See paragraph 0038 describing the connection between the connecting rod and oil ejecting rod).   
Although Morimura teaches the output of fluid from a nozzle, Morimura fails to specifically teach an oil mist generator connected to the nozzle and configured to provide oil mists;


    PNG
    media_image1.png
    853
    827
    media_image1.png
    Greyscale

Modified Fig. 2 of Morimura (US20170326701)
	Boelkins teaches an oil mist generator (100), comprising an air compressor (142), an oil tank (162), a pneumatic pump (140), and an oil and gas mixing valve (187), and an air handler (144), connected to the nozzle (188) and configured to provide oil mists (See Fig. 1 and paragraph 0038 describing the nozzle and mist)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the manipulator of Morimura with an oil mist generator connected to the nozzle to provide oil mists as taught by Boelkins. Doing so would minimize the waste of lubricant (See paragraph 0020)
wherein the oil mist generator comprises an air compressor (142), an oil tank (162), a pneumatic pump (140), and an oil and gas mixing valve (187); the air compressor (142) and the pneumatic pump (140) are respectively connected to the oil and gas mixing valve (See Fig. 1 depicting the connection between the pneumatic pump 140, the air compressor 142, and the oil and gas mixing valve 187); the pneumatic pump is connected to the oil tank (See Fig. 1 and paragraph 0034 describing the connections between the pneumatic pump 140 and the oil tank 162) ; and the oil and gas mixing valve (187) is connected to the nozzle (188) (See Fig. 1 and paragraph 0038 describing the connection between the oil and gas mixing valve 187 and the nozzle 188).
	Regarding claim 5, Morimura as modified teaches the external cooling MQL manipulator of claim 1, wherein the connecting rod (42a, 42b) comprises a first connecting rod (42a) and a second connecting rod (42b); one end of the first connecting rod is rotatably connected to the suspension structure (See modified Fig. 2 and paragraph 0038), and the other end of the first connecting rod (42a) is rotatably connected to the second connecting rod (42b) (See Fig. 2 and paragraph 0038); the second connecting rod (42b) is rotatably connected to the oil ejecting rod (42c) (See Fig. 2 and paragraph 0038); and a third motor (44b) is provided at a joint between the first connecting rod (42a) and the second connecting rod (42b) (See modified Fig. 2 and paragraph 0038); the third motor (44b) is electrically connected to the controller (34) (See paragraph 0038 describing the controller 34 controlling the third motor 44b).
	Regarding claim 6, Morimura as modified teaches the external cooling MQL manipulator of claim 5, wherein a bearing is sheathed on the first connecting rod (42a), and the first connecting rod (42a) is connected to the suspension structure via the bearing (See modified Fig. 2 depicting the bearing sheathed on the connecting rod).
	Regarding claim 7, Morimura as modified teaches the external cooling MQL manipulator of claim 1, further comprising a shroud, wherein the shroud is connected to the suspension structure; and the first motor (42a) is provided in the shroud (See modified Fig. 2 depicting the shroud connected to the suspension structure and the motor provided in the shroud). However, Morimura as modified fails to specifically teach the controller is provided in the shroud. 
	Although, Morimura as modified discloses the claimed invention except for the controller provided in the shroud. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the controller in the shroud, since it has been held that rearranging parts of an invention involves only routine skill in the art. And, doing so would protect the controller from debris and oil.  In re Japikse, 86 USPQ 70.
	Regarding claim 8, Morimura as modified teaches the external cooling MQL manipulator of claim 1, wherein the controller (34) is a microcontroller or PLC (See paragraph 0035 describing the controller as a microcontroller or PLC).
	Regarding claim 9, Morimura as modified teaches a machine tool, comprising: a spindle (38), a frame (26) and the external cooling MQL manipulator of claim 1 (See modified Fig. 1); wherein the suspension structure is connected to the frame (26) (See modified Fig. 1); the controller (34) comprises a storage unit, a reading unit and a control unit, and the storage unit and the reading unit are electrically connected to the control unit, respectively (See paragraph 0035 describing the controller 34).

    PNG
    media_image2.png
    864
    869
    media_image2.png
    Greyscale

Modified Fig. 1 of Morimura (US20170326701)

	Regarding claim 10, Morimura as modified teaches the machine tool of claim 9, Boelkins teaches wherein the oil mist generator comprises an air compressor (142), an oil tank (162), a pneumatic pump (140), and an oil and gas mixing valve (187); the air compressor (142) and the pneumatic pump (140) are respectively connected to the oil and gas mixing valve ; the pneumatic pump is connected to the oil tank (See Fig. 1 and paragraph 0034 describing the connections between the pneumatic pump 140 and the oil tank 162) ; and the oil and gas mixing valve (187) is connected to the nozzle (188) (See Fig. 1 and paragraph 0038 describing the connection between the oil and gas mixing valve 187 and the nozzle 188).
	Regarding claim 13, Morimura as modified teaches the machine tool of claim 9, wherein the connecting rod comprises a first connecting rod (42a) and a second connecting rod (42b); one end of the first connecting rod (42a) is rotatably connected to the suspension structure (See modified Fig. 2), and the other end of the first connecting rod (42a) is rotatably connected to the second connecting rod (42b) (See Fig. 2 and paragraph 0038); the second connecting rod (42b) is rotatably connected to the oil ejecting rod (42c) (See Fig. 2 and paragraph 0038); and a third motor (44b) is provided at a joint between the first connecting rod (42a) and the second connecting rod (42b) (See Fig. 2 and paragraph 0038); the third motor (44b) is electrically connected to the controller (34) ( See paragraph 0038 describing the controller 34 controlling the third motor 44b).
	Regarding claim 14, Morimura as modified teaches the machine tool of claim 13, wherein a bearing is sheathed on the first connecting rod (42a), and the first connecting rod (42a) is connected to the suspension structure via the bearing (See modified Fig. 2 depicting the bearing structure sheathed on the first connecting rod 42a).
	Regarding claim 15, Morimura as modified teaches the machine tool of claim 9, wherein the external cooling MQL manipulator further comprises a shroud (See modified Fig. 2); the shroud is connected to the suspension structure (See modified Fig. 2); and the first motor (44a) is provided in the shroud (See modified Fig. 2). However, Morimura as modified failed to specifically teach the controller is provided in the shroud. 
	Although, Morimura as modified discloses the claimed invention except for the controller provided in the shroud. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the controller in the shroud, since it has been held that rearranging parts of an invention involves only routine skill in the art. And, doing so would protect the controller from debris and oil.  In re Japikse, 86 USPQ 70.
	Regarding claim 16, Morimura as modified teaches the machine tool of claim 9, wherein the controller (34)  is a microcontroller or PLC (See paragraph 00335 describing the controller as a microcontroller or PLC)

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Morimura (US20170326701) in view of Boelkins (US20200039016) as applied to claim 1 above, and further in view of Hayashi (US16553589).
Regarding claim 3, Morimura as modified teaches the external cooling MQL manipulator of claim 2, Boelkins teaches wherein the oil mist generator further comprises and an air handler (144) (See 0033 describing the air handler 144); and the air handler are provided on a pipeline (146) which is for connecting the air compressor (142) and the oil and gas mixing valve (187) (See Fig. 2 depicting the air handler 144, the air compressor 142, and oil and gas mixing valve in connection). Although Boelkins teaches valves in the oil mist generator and on a pipeline (See paragraph 0033), Boelkins fails to specifically teach the valve is a solenoid valve. 
Hayashi teaches a solenoid valve (See paragraph 0055 describing the solenoid valve)

Regarding claim 4, Morimura as modified teaches the external cooling MQL manipulator of claim 3. However, Morimura as modified fails to specifically teach wherein the connecting rod and the oil ejecting rod are hollow; the pneumatic pump, the oil and gas mixing valve, the air handler and the solenoid valve are provided in the connecting rod; a pipeline for connecting the oil and gas mixing valve and the nozzle is provided in the oil ejecting rod.
Morimura as modified teaches the connecting rod, oil ejecting rod, the pneumatic pump, the oil and gas mixing valve, the air handler, and the solenoid valve with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination. Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” to have the pneumatic pump, the oil and gas mixing valve, the air handler, and the solenoid valve are provided in the connecting rod and a pipeline for connecting the oil and gas mixing valve and the nozzle is provided in the oil ejecting rod as the teaching represents a finite number of identified, predictable combinations. And, doing so would protect the components of the oil mist generator from debris and oil during machining processes. KSR Int'l Co. v.Teleflex, Inc., 550 U.S. 398 (2007).

Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morimura (US20170326701) in view of Boelkins (US20200039016) as applied to claim 9 above, and further in view of Hayashi (US16553589).
wherein the oil mist generator further comprises and an air handler (144) (See 0033 describing the air handler 144); and the air handler are provided on a pipeline (146) which is for connecting the air compressor (142) and the oil and gas mixing valve (187) (See Fig. 2 depicting the air handler 144, the air compressor 142, and oil and gas mixing valve in connection). Although Boelkins teaches valves in the oil mist generator and on a pipeline (See paragraph 0033), Boelkins fails to specifically teach the valve is a solenoid valve. 
Hayashi teaches a solenoid valve (See paragraph 0055 describing the solenoid valve)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of the oil mist generator of Morimura as modified to a solenoid valve, as taught by Hayashi. Doing so would provide a versatile and easily operable valve to control the flow of fluid with a controller.  
Regarding claim 12, Morimura as modified teaches the machine tool of claim 10. However, Morimura as modified fails to specifically teach wherein the connecting rod and the oil ejecting rod are hollow; the pneumatic pump, the oil and gas mixing valve, the air handler and the solenoid valve are provided in the connecting rod; a pipeline for connecting the oil and gas mixing valve and the nozzle is provided in the oil ejecting rod.
Morimura as modified teaches the connecting rod, oil ejecting rod, the pneumatic pump, the oil and gas mixing valve, the air handler, and the solenoid valve with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination. Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” to have the pneumatic pump, the oil and gas mixing valve, the air handler, and the solenoid valve are provided in the connecting rod and a pipeline for connecting the oil and gas mixing valve and .

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morimura (US20170326701) in view of Boelkins (US20200039016) as applied to claim 9 above, and further in view of Kumar (WO2018127823).
Regarding claim 17, Morimura as modified teaches an MQL method using the machine tool of claim 9, comprising: a) pre-storing lubrication scheme information in the storage unit (See paragraph 0035 describing the storage unit storing various control programs and control parameters); wherein the lubrication scheme information comprises processing parameters and lubrication parameters corresponding to the processing parameters (See paragraph 0035); b) starting the spindle and the external cooling MQL manipulator; and adjusting the lubrication parameters by the external cooling MQL manipulator in real time according to changes of the processing parameters (See paragraph 0047 describing the adjustment of the MQL manipulator). However, Morimura as modified fails to specifically teach the processing parameters comprise a cutter type, a spindle speed, a cutter material, a workpiece material, a machine temperature and a processing position; the lubrication parameters comprise a lubricant ejecting speed, a lubrication position, a flow rate, and an air pressure;
Kumar teaches the processing parameters comprise a cutter type, a spindle speed, a cutter material, a workpiece material, a machine temperature and a processing position; the lubrication parameters comprise a lubricant ejecting speed, a lubrication position, a flow rate, and an air pressure (See paragraph 0033 describing the processing parameters and lubrication parameters);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MQL method of Morimura as modified to incorporate the processing parameters and lubrication parameters described above, as taught by Kumar. Doing so would provide additional parameters to provide the proper lubricating, cooling, and machining needs of the system user. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/STEPHEN SUN CHA/            Examiner, Art Unit 3722                                                                                                                                                                                            /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722